Judge Levin
dissents because he is of the opinion that the issue raised is not unsubstantial (see People v Perine, 7 Mich App 292, 295 [1967]); and because it appears from the plea-taking transcript that the defendant was not advised that at a trial, as well as during the bench questioning,1 he enjoys a right not to incriminate himself and that he would not be obliged to take the stand, and, therefore, in the light of People v Jaworski, 387 Mich 21 (1972) [decided March 9, 1972] an arguable *462question appears that might require reversal of the defendant’s guilty-plea-based conviction.2

 The relevant questions and answers are as follows:
"The Court: You are William Lee Magnan?
"A. Yes, sir.
"The Court: And you reside at 307 Robey Place, Southeast?
"A. Yes, sir.
"The Court: And you are 23 years old?
"A. Yes, sir.
"The Court: Now, do you understand the charge that has been read to you in count 2 of the information?
"A. Yes, sir.
"The Court: Do you understand with respect to this charge that you are not required to make any statement of any kind?
"A. Yes, sir.
"The Court: Do you understand that you are not required to say anything that would incriminate yourself?
"A. Yes, sir.
"The Court: Do you understand with respect to this charge that you are entitled to a trial by jury?
"A. Yes, sir.
"The Court: Do you understand that at such a trial you have a right to confront and cross-examine all the people bringing this charge against you?
"A. Yes, sir.
"The Court: And do you understand further that before a verdict of guilty could be returned against you by a jury, the people would have to prove to that jury, and beyond a reasonable doubt, each and every element of the offense charged against you?
"A. Yes, sir.
"The Court: Knowing and understanding what your rights are, do you want a trial by jury?
"A. No.
"The Court: Are you prepared to waive your rights and enter a plea to the charge that has been read to you?
"A. Yes, sir.
"The Court: And how do you plead?
"A. Guilty.”


 It is not clear from Boykin, 395 US 238; 89 S Ct 1709; 23 L Ed 2d 274 (1969), or Jaworski, whether the defendant is entitled to be advised that at a trial he would enjoy the right against self-incrimination, or whether advice generally, as here, of the right, which might be construed as pertaining only to the bench questioning then under way, will suffice.